--------------------------------------------------------------------------------


Agreement on Transfer of Ownership Interest
 


THIS AGREEMENT ON TRANSFER OF OWNERSHIP INTEREST (the “Agreement”) is made on
May 31, 2005


BETWEEN:


(1)
PPF (CYPRUS) LIMITED, a company organized under the laws of the Republic of
Cyprus with registered number HE 92433, and having its registered office at
Arch. Makariou III, 2-4, Capital Center, 9th Floor, PC 1505, Nicosia, Cyprus
(the “Seller”); and



(2)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company organized and existing under
the laws of Bermuda, with its registered office at Clarendon House, Church
Street, Hamilton, HM CX Bermuda (the “Purchaser”).



WHEREAS:


(A)
As of the date hereof, CME Media Investments s.r.o. is a limited liability
company organized and existing under the laws of the Czech Republic and
registered in the Commercial Register kept by the Municipal Court in Prague, the
Czech Republic, file number C, Insert 106550, identification number 272 35 173,
with its seat at Kříženeckého nám. 1078/5, Postal Code 152 00, Prague 5, the
Czech Republic (the “Company”), and has a registered capital of CZK 200,000 (the
“Registered Capital”).



(B)
Both the Seller and the purchaser are partner in the Company.



(C)
The Purchaser has exercised its call option under Article 12.2. of the TV Nova
Group Agreement made among CME Media Enterprises B.V., a company organized and
existing under the laws of the Netherlands, with its registered office at
Birkstraat 89, 3768 HD Soest, the Netherlands, Purchaser and the Seller on May
2, 2005, the Seller desires to sell to the Purchaser and the Purchase desires to
purchase form the Seller its entire ownership interest in the Company amounting
to 15% and corresponding to the Seller’s contribution into the Registered
Capital in the amount of CZK 30,000 (the “Ownership Interest”).



(D)
The Seller has agreed to sell the Ownership Interest and the Purchaser has
agreed to purchase the Ownership Interest on and subject to the terms and
conditions set out herein.



(E)
The sale and purchase of the Ownership Interest contemplated hereunder has been
duly approved by a resolution of the General Meeting of the Company on May 31,
2005.



IT IS AGREED:


--------------------------------------------------------------------------------




1.
Interpretation and Definitions



1.1
For the purpose of this Agreement (including its Recitals), the following words
and expressions have the meaning respectively set opposite to them:



Company
Has the meaning ascribed thereto in Recital (A);
   
Closing
Means completion of the sale and purchase of the Ownership Interest in
accordance with the terms and conditions of this Agreement;
   
CZK
Means lawful currency of the Czech Republic;
   
Framework Agreement
Means the Framework Agreement entered into by and between the Seller, the
Purchaser and CME Media Enterprises B.V. on December 13, 2004;
   
Party
Means the Seller and/or the Purchaser;
   
Purchase Price
USD 216,384,109.00 (two hundred and sixteen million three hundred and
eighty-four thousand one hundred and nine U.S. dollars);
   
Purchaser
Has the meaning set forth in the introduction to this Agreement;
   
Ownership Interest
Has the meaning ascribed thereto in Recital (B);
   
Registered Capital
Has the meaning ascribed thereto in Recital (A);
   
Seller
Has the meaning set forth in the introduction to this Agreement;
   
TV Nova Value
Has the meaning set forth in Clause 3.2 of the Framework Agreement; and
   
USD
Means lawful currency of the United States of America.



1.2
In this Agreement, unless the context otherwise requires,




 
(a)
references to this Agreement or any other document include this Agreement or
such other document as varied, modified or supplemented in any manner from time
to time;




 
(b)
reference to Recitals and Clauses are references to the recitals and clauses of
this Agreement;


2

--------------------------------------------------------------------------------





 
(c)
references to one gender include both genders and references to the singular
include the plural and vice-versa; and




 
(d)
headings are inserted for convenience only and shall be ignored in construing
this Agreement.



1.3
Recitals to this Agreement form an integral part hereof.



2.
Sale and Purchase of Ownership Interest



Subject to the terms and conditions of this Agreement, the Seller sells the
Ownership Interest and the Purchaser purchases the Ownership Interest for the
Purchase Price on and with effect from the date hereof.


3.
Payment



The Purchase Price shall be payable on the date of execution hereof. The
Purchase Price shall be paid by wire transfer in immediately available funds to
the account of the Seller as previously notified to the Purchaser.


4.
Adjustment of the Purchase Price



The Parties hereby agree in accordance with their respective rights and
obligations set forth in the Framework Agreement that should the TV Nova Value
change, the Parties undertake to adjust the Purchase Price in accordance with
the respective provisions of the Framework Agreement.


5.
Closing



The Purchaser shall become the owner of the Ownership Interest as of the date
hereof. The transfer of the Ownership Interest from the Seller to the Purchaser
shall take effect vis-à-vis the Company as of the day this Agreement is
delivered to the Company.


6.
Further Assurance



Each Party shall execute and/or deliver all such instruments and other documents
and shall take all such actions as may be necessary in order to give full effect
to the intentions of this Agreement.


7.
Authority/Consent



Each Party represents that (a) it has the necessary power and authority to enter
into and perform its obligations under this Agreement, (b) all proceedings that
are required to be taken, and all approvals that are required to be obtained, by
such Party to authorize it to execute, deliver and perform the terms of this
Agreement have been taken or approved, and (c) no additional consent by any
other party is required in connection with such Party’s execution or performance
of this Agreement.

3

--------------------------------------------------------------------------------




8.
Titles and Encumbrances



The Seller represents and warrants to the Purchaser as of the date hereof that
(a) the Seller is the lawful owner of the Ownership Interest, and (b) the
Ownership Interest is free and clear of any liens, charges, pledges or other
encumbrances of any third party rights


9.
Notices



9.1
Any notice or other communication to be given under this Agreement shall be in
writing, in English language, and shall be deemed to have been duly served on a
Party if it is left at the authorized address of that Party or is posted by
registered mail addressed to that Party at such address or is sent by facsimile
transmission to a machine situated at such an address and shall if:




 
(a)
personally delivered, be deemed to have been received against confirmation;




 
(b)
posted by registered mail, be deemed to have been received against confirmation.



9.2
For the purposes of this Clause 9, the authorized address of the Parties shall
be as follows:




 
(a)
if to the Seller



PPF CONSULTING a.s.
Na Pankráci 1658/121
140 00 Praha 4 - Pankrác
Czech Republic


Attn.: Tomáš Brzobohatý


Tel.: +420 224 559 072
Fax: +420 224 559 229



 
(b)
if to the Purchaser



Central European Media Enterprises Ltd.
71-91 Aldwych
London WC2B 4HN
Attn: General Counsel
Fax: +44 207 430 5403


or such other address as that Party may notify to the others in writing from
time to time in accordance with the requirements of this Clause.


10.
Severability



If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby.

4

--------------------------------------------------------------------------------




11.
Entire Agreement and Variation



No variation, supplement, deletion or replacement of, to or from this Agreement
or any of its terms shall be valid and effective unless made in writing and
signed by or on behalf of each Party.


12.
General Provisions



12.1
Any waiver of a breach of any of the terms of this Agreement or of any default
hereunder shall not be deemed to be a waiver of any subsequent breach or default
and shall in no way affect the other terms of this Agreement.



12.2
No failure to exercise and no delay on the part of any Party in exercising any
right, remedy, power or privilege of that Party under this Agreement and no
course of dealing between the Parties shall be construed or operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies provided by
this Agreement are cumulative and they are not exclusive to any rights or
remedies provided by law.



13.
Necessary Steps



If, for any reason, any additional steps or measures are required based on the
request of any court or any notary with respect to the registration of the
transfer of the Ownership Interest by the Municipal Court in Prague, each Party
undertakes to use its best efforts to do any such required steps or measures to
ensure proper and timely registration of the sale and purchase of the Ownership
Interest under this Agreement.


14.
Language



This Agreement may be executed in more than one counterpart in the English
language, each of which shall be deemed an original, but which together shall
constitute one and the same instrument.


15.
Dispute Resolution



Any disputes, claims or controversy between any of the parties arising out of or
related to this Agreement, including any question as to its formation, validity,
interpretation or termination, that cannot be resolved by negotiations between
such parties shall be settled by arbitration on an ad hoc basis in accordance
with the UNCITRAL Arbitration Rules, by three arbitrators appointed by the
parties in dispute or otherwise appointed by the London Court of International
Arbitration in accordance with such rules. The arbitration shall be conducted in
London and all documents and proceedings shall be in the English language. Any
of the parties shall have the right to initiate the proceedings.

5

--------------------------------------------------------------------------------




16.
Governing Law



This Agreement and rights of the Parties hereunder shall be governed by,
construed and take effect in accordance with Czech law.


17.
Effective Date



This Agreement is valid and takes effect upon its signing by the Parties to it.






AS WITNESS the hands of the Parties or their duly authorized representatives the
day and year written hereunder.


Dated May 31, 2005


PPF (CYPRUS) LIMITED






By:
  
/s/ Vladimir Uhde
 
Name:
Mgr. Vladimír Uhde
 
Title:
Attorney in Fact
 







CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.




By:
  
/s/ Petr Kotrlik
 
Name:
JUDr. Petr Kotrlík
 
Title:
Attorney in Fact
 

 
6

--------------------------------------------------------------------------------